PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/425,136
Filing Date: 29 May 2019
Appellant(s): Denso Corporation



__________________
Mark A. Jotanovic
Reg. No. 70,664
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2022.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN 35 U.S.C. 112(f) INTERPRETATION(S)
The following grounds of rejection/interpretation is not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. 112(f) interpretation made on 10/04/2021 has been fully considered and withdrawn based on applicant argument presented in page of the appeal brief.

(2) Response to Argument 

Argument I
	With respect to the 35 U.S.C. 112(f) interpretation of claims 1 and 17, appellant argued that the claims recited definite structure (see page 3 of the appeal brief). 

 	Response I
The 35 U.S.C. 112(f) interpretation made on 10/04/2021 has been fully considered and withdrawn based on applicant argument presented in page of the appeal brief. 

Argument II
	With respect to the 35 U.S.C. 103(a) rejection of claim 1, appellant argued that the art on record, Chi (US Pub. 2004/0220798) in view of Palme (US Pub. No. 2016/0006710), fails to teach the limitation, “… wherein the microphone controller further includes a key store including one or more keys configured to encrypt the received voice input to encrypted voice data”. Examiner respectfully disagrees.

 	Response II
A review of the prior art of the record (Chi), corresponding to the above argued claim limitation reveals that part of the argued claim limitation, (wherein the microphone controller further encrypts the received voice input to encrypted voice data) is disclosed by the Chi reference as, (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18). Chi fails to teach the other part of the above limitation (microphone controller further includes a key store including one or more keys). However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210). Also Palme discloses that the memory 210 is located inside the microprocessor 200 as, (paragraph 30 Palme, the cryptographic device 120 comprises a microprocessor 200, which itself comprises a safe memory 210).

Argument III
	With respect to the 35 U.S.C. 103(a) rejection of claim 1, appellant argued that the art on record, Chi in view of Palme, fails to teach the limitation, “… one or more application controllers each including one or more decryption keys associated with the one or more keys in the key store”. Examiner respectfully disagrees.

 	Response III
A review of the prior art of the record (Chi), corresponding to the above argued claim limitation reveals that part of the argued claim limitation, (one or more application controllers further decrypt the voice data) is disclosed by the Chi reference as, (Paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user. In particular, the microprocessor 38 in conjunction with RAM 40 uses a voice identification algorithm implemented in the NVM 42, which may provide user profile information, such as the user's voiceprint, password passphrase information, and comfort settings, to analyze the vocalized expression). As Chi discloses in fig. 1, the micro-controller is the part of vehicle 18 but Chi fails to teach the other part of the above limitation (… including one or more decryption key associated with the one or more keys in the key store). However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150). 

In relation to the above argument (argument I and II), appellant also mentioned (in page 4 of the appeal brief) that in the instant application, the key store is in a “microphone module”. Examiner would point out that this argument is based on the instant application drawing (i.e., not the claim language). The claim language clear claimed that the key store is in microphone controller (see line 5-6 of claim 1).  Although the claims are interpreted in light of the specification/drawing, limitations from the specification/drawing are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In relation to the above argument (argument I and II), appellant also mentioned (in page 4 of the appeal brief) that the one or more keys are in either the “in-car cellular module” or “application module”. Palme teaches this argument as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210). Also, Palme discloses that the memory 210 is located inside the microprocessor 200 as, (paragraph 30 Palme, the cryptographic device 120 comprises a microprocessor 200, which itself comprises a safe memory 210).

In relation to the above argument (argument I and II), appellant also mentioned (in page 5 of the appeal brief) that the cryptographic device 120 (i.e., applicant mentioned it as 150) of Palme does not have a microphone controller as claimed.  Examiner respectfully disagrees and would point out that Palme teaches this argument as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210). Also, as shown in fig. 2 of Palme, the microprocessor 200 is located inside the cryptograph device 120.

Argument IV
	With respect to dependent claim 2, appellant argued that the claim is dependent from independent claim 1 and therefore it is patentable (see page 7 of the appeal brief).

 	Response IV
Examiner would point out that claim 2 is not patentable because of Response I and II above.

Argument V
	With respect to dependent claims 3 and 12-13, appellant argued that the claim is dependent from independent claim 1 and therefore it is patentable (see page 7 of the appeal brief).

 	Response V
Examiner would point out that claims 3 and 12-13 are not patentable because of Response I and II above. 

Argument VI
	With respect to dependent claim 7, appellant argued that the claim is dependent from independent claim 1 and therefore it is patentable (see page 7 of the appeal brief).

 	Response VI
Examiner would point out that claim 2 is not patentable because of Response I and II above.

Argument VII
	With respect to dependent claims 8-9 and 20, appellant argued that the claim is dependent from independent claim and therefore it is patentable (see page 7 of the appeal brief).

 	Response VII
Examiner would point out that claims 8-9 and 20 are not patentable because of Response I and II above.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TESHOME HAILU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        


Conferees:
/AMARE F TABOR/Primary Examiner, Art Unit 2434 
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.